     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4109 Page 1 of 15



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                          lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8       aouellette@foley.com                      111 Huntington Avenue
       FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9     555 California Street, Suite 1700           T: 617.342.4000 // F: 617.342.4001
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
   Attorneys for Plaintiffs SYLVESTER OWINO,
12 JONATHAN GOMEZ, and the Proposed Class(es)

13                          UNITED STATES DISTRICT COURT
14                       SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
16 others similarly situated,                  )   CLASS ACTION
                              Plaintiffs,      )
17                                             )   NOTICE REGARDING PUBLICLY
                vs.                            )   FILED DOCUMENTS IN SUPPORT
18                                             )   OF PLAINTIFFS’ MOTION FOR
      CORECIVIC, INC.,                         )   CLASS CERTIFICATION [PER
19                                             )   COURT ORDER DKT. NO. 107]
                                   Defendant. )
20                                             )
                                               )
21    CORECIVIC, INC.,                         )
                            Counter-Claimant, ))   Date: August 22, 2019
22                                                 Time: 2:00 p.m.
                                               )   Place: Courtroom 4D
23                                             )
                   vs.                         )
24                                             )
      SYLVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
25    GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
      others similarly situated,               )
26
                          Counter-Defendants. ))
27                                             )
28


                                                            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4110 Page 2 of 15



 1          Per Court Order (D.I. 107), the following documents are being publicly filed by
 2    Plaintiffs relating to their previously filed Motion For Class Cartification:
 3          A.     MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
 4                 CLASS CERTIFICATION
 5          Based on the meet and confer between Parties, the public version of this document
 6    is attached hereto as Exhibit A. There are no redactions in the document.
 7          B.     EXHIBITS TO DECLARATION OF EILEEN R. RIDLEY IN
 8                 SUPPORT          OF      PLAINTIFFS’          MOTION          FOR      CLASS
 9                 CERTIFICATION
10          1.     Attached hereto as Exhibit 4 is a true and correct copy of a redacted excerpt
11    from the transcript of the deposition of Jason Ellis taken on March 5, 2019. A detainee’s
12    name was redacted from line 15 on page 455 of Exhibit 4 because it contained personal
13    identifying information.
14          2.     Attached hereto as Exhibit 11 is a true and correct copy of a redacted detainee
15    file, Bates Nos. CCOG43011 through CCOG43166, which was produced by Defendant to
16    Plaintiffs during the course of discovery in this litigation. Names, A-numbers, other
17    identifying numbers, birthdates, fingerprints, photos, and signatures were redacted from
18    Exhibit 11 for both detainees and personnel of Defendant because the information is
19    personal identifying information.
20          3.     Attached hereto as Exhibit 27 is a true and correct copy of Otay Mesa
21    Detention Center’s Food Service Post Orders, Bates Nos. CCOG2833 through CCOG2838,
22    which was produced by Defendant to Plaintiffs during the course of discovery in this
23    litigation. Safety-sensitive and security-sensitive information was redacted from Exhibit
24    27.
25          4.     Attached hereto as Exhibit 28 is a true and correct copy of Laredo Processing
26    Center’s Food Service Post Orders, Bates Nos. CCOG7637 through CCOG7642, which
27    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
28    Safety-sensitive and security-sensitive information was redacted from Exhibit 28.


                                                 -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4111 Page 3 of 15



 1          5.       Attached hereto as Exhibit 29 is a true and correct copy of Stewart Detention
 2    Center’s Food Service Post Orders, Bates Nos. CCOG8028 through CCOG8033, which
 3    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4    Safety-sensitive and security-sensitive information was redacted from Exhibit 29.
 5          6.       Attached hereto as Exhibit 30 is a true and correct copy of a redacted excerpt
 6    from a Disciplinary Log, Bates No. CCOG25046, which was produced by Defendant to
 7    Plaintiffs during the course of discovery in this litigation. Detainee names, A-numbers and
 8    birthdates were redacted from Exhibit 30 because the information is personal identifying
 9    information.
10          7.       Attached hereto as Exhibit 31 is a true and correct copy of a redacted excerpt
11    from a Disciplinary Log, Bates No. CCOG25153, which was produced by Defendant to
12    Plaintiffs during the course of discovery in this litigation. Detainee names, A-numbers and
13    birthdates were redacted from Exhibit 31 because the information is personal identifying
14    information.
15          8.       Attached hereto as Exhibit 32 is a true and correct copy of a redacted excerpt
16    from a Disciplinary Log, Bates No. CCOG25049, which was produced by Defendant to
17    Plaintiffs during the course of discovery in this litigation. Detainee names, A-numbers and
18    birthdates were redacted from Exhibit 32 because the information is personal identifying
19    information.
20          9.       Attached hereto as Exhibit 33 is a true and correct copy of a redacted excerpt
21    from a Disciplinary Log, Bates No. CCOG25045, which was produced by Defendant to
22    Plaintiffs during the course of discovery in this litigation. Detainee names, A-numbers and
23    birthdates were redacted from Exhibit 33 because the information is personal identifying
24    information.
25          10.      Attached hereto as Exhibit 34 is a true and correct copy of Plaintiff Jonathan
26    Gomez’s Commissary Purchase Record, Bates Nos. CCOG45309 through CCOG45327,
27    which was produced by Defendant to Plaintiffs during the course of discovery in this
28


                                                  -2-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4112 Page 4 of 15



 1    litigation. Detainee names, A-numbers, and other identification numbers were redacted
 2    from Exhibit 34 because the information is personal identifying information.
 3          11.   Attached hereto as Exhibit 35 is a true and correct copy of a detainee
 4    Commissary Purchase Record, Bates Nos. CCOG56592 through CCOG56601, which was
 5 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 6 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

 7 35 because the information is personal identifying information.

 8          12.   Attached hereto as Exhibit 36 is a true and correct copy of a detainee
 9    Commissary Purchase Record, Bates Nos. CCOG57056 through CCOG57059, which was
10 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

11 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

12 36 because the information is personal identifying information.

13          13.   Attached hereto as Exhibit 37 is a true and correct copy of Plaintiff Sylvester
14    Owino’s Commissary Purchase Record, Bates Nos. CCOG45345 through CCOG45347,
15    which was produced by Defendant to Plaintiffs during the course of discovery in this
16    litigation. Detainee names, A-numbers, and other identification numbers were redacted
17    from Exhibit 37 because the information is personal identifying information.
18          14.   Attached hereto as Exhibit 38 is a true and correct copy of a detainee
19    Commissary Purchase Record, Bates Nos. CCOG74453 through CCOG74454, which was
20 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

21 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

22 38 because the information is personal identifying information.

23          15.   Attached hereto as Exhibit 39 is a true and correct copy of a detainee
24    Commissary Purchase Record, Bates Nos. CCOG54219 through CCOG54220, which was
25 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

26 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

27 39 because the information is personal identifying information.

28


                                               -3-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4113 Page 5 of 15



 1          16.   Attached hereto as Exhibit 40 is a true and correct copy of a detainee
 2    Commissary Purchase Record, Bates Nos. CCOG54050 through CCOG54051, which was
 3 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 4 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

 5 40 because the information is personal identifying information.

 6          17.   Attached hereto as Exhibit 41 is a true and correct copy of a detainee
 7    Commissary Purchase Record, Bates Nos. CCOG74650 through CCOG74654, which was
 8 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 9 Detainee names, A-numbers, and other identification numbers were redacted from Exhibit

10 41 because the information is personal identifying information.

11          18.   Attached hereto as Exhibit 42 is a true and correct copy of a detainee
12    Commissary Purchase Record, Bates Nos. CCOG74564 through CCOG746566, which was
13    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
14    Detainee names, A-numbers, and other identification numbers were redacted from Exhibit
15    42 because the information is personal identifying information.
16          19.   Attached hereto as Exhibit 45 is a true and correct copy of a redacted excerpt
17    of a spreadsheet for California City Correctional Facility, Bates No. CCOG9314, which
18    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
19    Detainee names and A-numbers were redacted from Exhibit 45 because the information is
20    personal identifying information.
21          20.   Attached hereto as Exhibit 46 is a true and correct copy of a redacted excerpt
22    of a spreadsheet for California City Correctional Facility, Bates No. CCOG25034, which
23    was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
24    Detainee names and A-numbers were redacted from Exhibit 46 because the information is
25 personal identifying information.

26          21.   Attached hereto as Exhibit 47 is a true and correct copy of a redacted excerpt
27    of a spreadsheet for Otay Mesa Detention Center, Bates No. CCOG9326, which was
28    produced by Defendant to Plaintiffs during the course of discovery in this litigation.


                                               -4-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4114 Page 6 of 15



 1    Detainee names and A-numbers were redacted from Exhibit 47. Detainee names and A-
 2    numbers were redacted from Exhibit 47 because the information is personal identifying
 3    information.
 4          22.      Attached hereto as Exhibit 48 is a true and correct copy of a redacted excerpt
 5    of a spreadsheet for San Diego Correctional Facility, Bates No. CCOG9327, which was
 6 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 7 Detainee names and A-numbers were redacted from Exhibit 48 because the information is

 8 personal identifying information.

 9          23.      Attached hereto as Exhibit 49 is a true and correct copy of a redacted excerpt
10    of a spreadsheet for San Diego Correctional Facility, Bates No. CCOG25043, which was
11    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
12    Detainee names and A-numbers were redacted from Exhibit 49 because the information is
13    personal identifying information.
14          24.      Attached hereto as Exhibit 50 is a true and correct copy of a redacted excerpt
15    of a spreadsheet for San Diego Correctional Facility, Bates No. CCOG25044, which was
16    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
17    Detainee names and A-numbers were redacted from Exhibit 50 because the information is
18    personal identifying information.
19          25.      Attached hereto as Exhibit 51 is a true and correct copy of a redacted excerpt
20    of a spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9302, which was
21 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

22 Detainee names and A-numbers were redacted from Exhibit 51 because the information is

23    personal identifying information.
24          26.      Attached hereto as Exhibit 52 is a true and correct copy of a redacted excerpt
25    of a spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9303, which was
26 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

27 Detainee names and A-numbers were redacted from Exhibit 52 because the information is

28    personal identifying information.


                                                  -5-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4115 Page 7 of 15



 1          27.   Attached hereto as Exhibit 53 is a true and correct copy of a redacted excerpt
 2    of a spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9304, which was
 3 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

 4 Detainee names and A-numbers were redacted from Exhibit 53 because the information is

 5    personal identifying information.
 6          28.   Attached hereto as Exhibit 54 is a true and correct copy of an excerpt of a
 7    spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9305, which was
 8    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 9    Detainee names and A-numbers were redacted from Exhibit 54 because the information is
10    personal identifying information.
11          29.   Attached hereto as Exhibit 55 is a true and correct copy of a redacted excerpt
12    of a spreadsheet for Central Arizona Florence Complex, Bates No. CCOG9306, which was
13 produced by Defendant to Plaintiffs during the course of discovery in this litigation.

14 Detainee names and A-numbers were redacted from Exhibit 55 because the information is

15 personal identifying information.

16          30.   Attached hereto as Exhibit 56 is a true and correct copy of a redacted excerpt
17    of a spreadsheet for Cibola County Correctional Center, Bates No. CCOG9315, which was
18    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
19    Detainee names and A-numbers were redacted from Exhibit 56 because the information is
20    personal identifying information.
21          31.   Attached hereto as Exhibit 57 is a true and correct copy of a redacted excerpt
22    of a spreadsheet for Elizabeth Detention Center, Bates No. CCOG9317, which was
23    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
24    Detainee names and A-numbers were redacted from Exhibit 57 because the information is
25    personal identifying information.
26          32.   Attached hereto as Exhibit 58 is a true and correct copy of a redacted excerpt
27    of a spreadsheet for Elizabeth Detention Center, Bates No. CCOG25035, which was
28    produced by Defendant to Plaintiffs during the course of discovery in this litigation.


                                               -6-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4116 Page 8 of 15



 1    Detainee names and A-numbers were redacted from Exhibit 58 because the information is
 2    personal identifying information.
 3          33.    Attached hereto as Exhibit 59 is a true and correct copy of a redacted excerpt
 4    of a spreadsheet for Eloy Detention Center, Bates No. CCOG9316, which was produced
 5    by Defendant to Plaintiffs during the course of discovery in this litigation. Detainee names
 6 and A-numbers were redacted from Exhibit 59 because the information is personal

 7 identifying information.

 8          34.    Attached hereto as Exhibit 60 is a true and correct copy of a redacted excerpt
 9    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9307, which was
10    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
11    Detainee names and A-numbers were redacted from Exhibit 60 because the information is
12    personal identifying information.
13          35.    Attached hereto as Exhibit 61 is a true and correct copy of a redacted excerpt
14    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9308, which was
15    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
16    Detainee names and A-numbers were redacted from Exhibit 61 because the information is
17    personal identifying information.
18          36.    Attached hereto as Exhibit 62 is a true and correct copy of a redacted excerpt
19    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9309, which was
20    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
21    Detainee names and A-numbers were redacted from Exhibit 62 because the information is
22    personal identifying information.
23          37.    Attached hereto as Exhibit 63 is a true and correct copy of a redacted excerpt
24    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9310, which was
25    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
26    Detainee names and A-numbers were redacted from Exhibit 63 because the information is
27    personal identifying information.
28


                                                -7-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4117 Page 9 of 15



 1          38.   Attached hereto as Exhibit 64 is a true and correct copy of a redacted excerpt
 2    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9311, which was
 3    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4    Detainee names and A-numbers were redacted from Exhibit 64 because the information is
 5    personal identifying information.
 6          39.   Attached hereto as Exhibit 65 is a true and correct copy of a redacted excerpt
 7    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9312, which was
 8    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 9    Detainee names and A-numbers were redacted from Exhibit 65 because the information is
10    personal identifying information.
11          40.   Attached hereto as Exhibit 66 is a true and correct copy of a redacted excerpt
12    of a spreadsheet for Florence Correctional Center, Bates No. CCOG9313, which was
13    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
14    Detainee names and A-numbers were redacted from Exhibit 66 because the information is
15    personal identifying information.
16          41.   Attached hereto as Exhibit 67 is a true and correct copy of a redacted excerpt
17    of a spreadsheet for Florence Correctional Center, Bates No. CCOG25041, which was
18    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
19    Detainee names and A-numbers were redacted from Exhibit 67 because the information is
20    personal identifying information.
21          42.   Attached hereto as Exhibit 68 is a true and correct copy of a redacted excerpt
22    of a spreadsheet for Houston Processing Center, Bates No. CCOG9318, which was
23    produced by Defendant to Plaintiffs during the course of discovery in this litigation.
24    Detainee names and A-numbers were redacted from Exhibit 68 because the information is
25    personal identifying information.
26          43.   Attached hereto as Exhibit 69 is a true and correct copy of a redacted excerpt
27    of a spreadsheet for Houston Processing Center, Bates No. CCOG9319, which was
28    produced by Defendant to Plaintiffs during the course of discovery in this litigation.


                                               -8-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4118 Page 10 of 15



 1   Detainee names and A-numbers were redacted from Exhibit 69 because the information is
 2   personal identifying information.
 3         44.    Attached hereto as Exhibit 70 is a true and correct copy of a redacted excerpt
 4   of a spreadsheet for Houston Processing Center, Bates No. CCOG9320, which was
 5   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 6   Detainee names and A-numbers were redacted from Exhibit 70 because the information is
 7   personal identifying information.
 8         45.    Attached hereto as Exhibit 71 is a true and correct copy of a redacted excerpt
 9   of a spreadsheet for T. Don Hutto Residential Center, Bates No. CCOG9321, which was
10   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
11   Detainee names and A-numbers were redacted from Exhibit 71 because the information is
12   personal identifying information.
13         46.    Attached hereto as Exhibit 72 is a true and correct copy of a redacted excerpt
14   of a spreadsheet for T. Don Hutto Residential Center, Bates No. CCOG25036, which was
15   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
16   Detainee names and A-numbers were redacted from Exhibit 72 because the information is
17   personal identifying information.
18         47.    Attached hereto as Exhibit 73 is a true and correct copy of a redacted excerpt
19   of a spreadsheet for La Palma Correctional Facility, Bates No. CCOG9323, which was
20   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
21   Detainee names and A-numbers were redacted from Exhibit 73 because the information is
22   personal identifying information.
23         48.    Attached hereto as Exhibit 74 is a true and correct copy of a redacted excerpt
24   of a spreadsheet for Laredo Processing Center, Bates No. CCOG9322, which was produced
25   by Defendant to Plaintiffs during the course of discovery in this litigation. Detainee names
26 and A-numbers were redacted from Exhibit 74 because the information is personal

27 identifying information.

28 ///


                                               -9-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4119 Page 11 of 15



 1         49.    Attached hereto as Exhibit 75 is a true and correct copy of a redacted excerpt
 2   of a spreadsheet for Nevada Southern Detention Center, Bates No. CCOG9325, which was
 3   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4   Detainee names and A-numbers were redacted from Exhibit 75 because the information is
 5   personal identifying information.
 6         50.    Attached hereto as Exhibit 76 is a true and correct copy of a redacted excerpt
 7   of a spreadsheet for Nevada Southern Detention Center, Bates No. CCOG25040, which
 8   was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 9   Detainee names and A-numbers were redacted from Exhibit 76 because the information is
10   personal identifying information.
11         51.    Attached hereto as Exhibit 77 is a true and correct copy of a redacted excerpt
12   of a spreadsheet for Northeast Ohio Correctional Center, Bates No. CCOG9324, which was
13   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
14   Detainee names and A-numbers were redacted from Exhibit 77 because the information is
15   personal identifying information.
16         52.    Attached hereto as Exhibit 78 is a true and correct copy of a redacted excerpt
17   of a spreadsheet for Stewart Detention Center, Bates No. CCOG9328, which was produced
18   by Defendant to Plaintiffs during the course of discovery in this litigation. Detainee names
19 and A-numbers were redacted from Exhibit 78 because the information is personal

20 identifying information.

21         53.    Attached hereto as Exhibit 79 is a true and correct copy of a redacted excerpt
22   of a spreadsheet for Stewart Detention Center, Bates No. CCOG9329, which was produced
23   by Defendant to Plaintiffs during the course of discovery in this litigation. Detainee names
24 and A-numbers were redacted from Exhibit 79 because the information is personal

25 identifying information.

26         54.    Attached hereto as Exhibit 80 is a true and correct copy of a redacted excerpt
27   of a spreadsheet for South Texas Family Residential Center, Bates No. CCOG9330, which
28   was produced by Defendant to Plaintiffs during the course of discovery in this litigation.


                                              -10-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4120 Page 12 of 15



 1   Detainee names and A-numbers were redacted from Exhibit 80 because the information is
 2   personal identifying information.
 3         55.   Attached hereto as Exhibit 81 is a true and correct copy of a redacted excerpt
 4   of a spreadsheet for Tallahatchie County Correctional Facility, Bates No. CCOG25042,
 5   which was produced by Defendant to Plaintiffs during the course of discovery in this
 6   litigation. Detainee names and A-numbers were redacted from Exhibit 81 because the
 7   information is personal identifying information.
 8         56.   Attached hereto as Exhibit 82 is a true and correct copy of a redacted excerpt
 9   of a spreadsheet for Torrance County Detention Center, Bates No. CCOG9331, which was
10   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
11   Detainee names and A-numbers were redacted from Exhibit 82 because the information is
12   personal identifying information.
13         57.   Attached hereto as Exhibit 83 is a true and correct copy of a redacted excerpt
14   of a spreadsheet for Torrance County Detention Center, Bates No. CCOG25037, which
15   was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
16   Detainee names and A-numbers were redacted from Exhibit 83 because the information is
17   personal identifying information.
18         58.   Attached hereto as Exhibit 84 is a true and correct copy of a redacted excerpt
19   of a spreadsheet for Webb County Detention Center, Bates No. CCOG9332, which was
20   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
21   Detainee names and A-numbers were redacted from Exhibit 84 because the information is
22   personal identifying information.
23         59.   Attached hereto as Exhibit 85 is a true and correct copy of a redacted excerpt
24   of a spreadsheet for Webb County Detention Center, Bates No. CCOG25038, which was
25   produced by Defendant to Plaintiffs during the course of discovery in this litigation.
26   Detainee names and A-numbers were redacted from Exhibit 85 because the information is
27   personal identifying information.
28   ///


                                              -11-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4121 Page 13 of 15



 1         60.    Attached hereto as Exhibit 86 is a true and correct copy of a redacted excerpt
 2   of a spreadsheet for West Tennessee Detention Facility, Bates No. CCOG23010, which
 3   was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 4   Detainee names and A-numbers were redacted from Exhibit 86 because the information is
 5   personal identifying information.
 6         61.    Attached hereto as Exhibit 87 is a true and correct copy of a redacted excerpt
 7   of a spreadsheet for West Tennessee Detention Facility, Bates No. CCOG23011, which
 8   was produced by Defendant to Plaintiffs during the course of discovery in this litigation.
 9   Detainee names and A-numbers were redacted from Exhibit 87 because the information is
10   personal identifying information.
11         62.    Attached hereto as Exhibit 88 is a true and correct copy of a redacted excerpt
12   of a spreadsheet for California City Correctional Facility, Elizabeth Detention Center, Eloy
13   Detention Center , Florence Correctional Center, Houston Processing Center, T. Don Hutto
14   Residential Center, Laredo Processing Center, Nevada Southern Detention Center, North
15   Georgia Detention Center, San Diego Correctional Facility, Stewart Detention Center,
16   Tallahatchie County Correctional Facility, Torrance County Detention Center, which was
17   produced by Defendant at Bates No. CCOG23006 during the course of discovery in this
18   litigation. Detainee names and A-numbers were redacted from Exhibit 88 because the
19   information is personal identifying information.
20   DATED: July 8, 2019                      FOLEY & LARDNER LLP
                                              J. Mark Waxman
21
                                              Eileen R. Ridley
22                                            Geoffrey M. Raux
                                              Nicholas J. Fox
23                                            Alan R. Ouellette
24

25
                                              /s/ Eileen R. Ridley
26                                            Eileen R. Ridley
                                              Attorneys for Plaintiffs SYLVESTER OWINO,
27                                            JONATHAN GOMEZ, and the Proposed
                                              Class(es)
28


                                              -12-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4122 Page 14 of 15



 1                                     LAW OFFICE OF ROBERT L. TEEL
                                       Robert L. Teel
 2                                       lawoffice@rlteel.com
 3                                     1425 Broadway, Mail Code: 20-6690
                                       Seattle, Washington 98122
 4                                     Telephone: (866) 833-5529
                                       Facsimile: (855) 609-6911
 5
                                       Attorneys for Plaintiffs SYLVESTER OWINO,
 6
                                       JONATHAN GOMEZ, and the Proposed
 7                                     Class(es)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        -13-        Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114 Filed 07/08/19 PageID.4123 Page 15 of 15



 1                            CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on July 8, 2019, to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6

 7                                       /s/ Eileen R. Ridley
 8                                       Eileen R. Ridley

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -14-          Case No. 17-CV-01112-JLS-NLS
